DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-20 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 14 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1 and product Claim 8.  Claim 14 recites the limitations of A computer-implemented method comprising: receiving, by a recurrent neural network (RNN) model, for one or more first target focal objects, one or more first sequential series of financial transaction events; determining non-fraudulent and potentially fraudulent financial transactions resident within the one or more first sequential series of financial transaction events; classifying at least a first portion of the one or more first sequential series of financial transaction events as a non-fraudulent behavioral pattern; classifying at least a second portion of the one or more first sequential series of financial transaction events as a potentially fraudulent behavioral pattern; training the RNN model with the non-fraudulent behavioral pattern and the potentially fraudulent behavioral pattern; receiving, by the RNN model, for a second target focal object, a second sequential series of financial transaction events, at least a portion of the second sequential series of financial transaction events occurring over a first predetermined period of time; normalizing the second sequential series of financial transaction events, comprising partitioning the first predetermined period of time into a plurality of first equal temporal segments, wherein at least a portion of the plurality of first equal temporal segments are representative of one or more portions of the second sequential series of financial transaction events residing therein; and predicting a labeling of the one or more portions of the second sequential series of financial transaction events with a behavior pattern of one of non-fraudulent and potentially fraudulent.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Labeling financial transactions as potentially fraudulent and non-fraudulent recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The one or more processing devices and at least one memory device in Claim 1 is just applying generic computer components to the recited abstract limitations.  There is no structure in claims 8 and 14.  The recurrent neural network (RNN) model, in Claims 1, 8, and 14 and the program instructions in Claim 14 appears to be just software.  Claims 1 and 8 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite one or more processing devices and at least one memory device in Claim 1. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 14 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0002, 0022, 0047, 0049, 0070] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 14 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-7, 9-13, and 15-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 14 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The normalize, partition, analyze, align, and group the data steps of claims 2-4, 6, 7, 9, 10, 12, 13, and 15-20 merely describe steps to further analyze the data; tokenizing and encoding the transaction events into tokens in claims 5, 11, and 18 further define the data, and therefore do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7, 9-13, and 15-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter.  Independent claim 8 references a “computer program product stored on a computer readable medium”.  It is noted that the computer-readable media discussed in the specification are broad enough to include “signals” and "carrier waves".  Signals are not a statutory type of storage media (In re Nuitjen, 84 USPQ2d 1495 and “Subject Matter Eligibility of Computer Readable Media” at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References A-K have been included on the PTO-892 as illustrating the state of the art at the time of invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
12/8/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693